Filed 4/20/16 P. v. Ramirez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B265389

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. BA418004)
         v.

MARIA RAMIREZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Clifford
Klein, Judge. Affirmed.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       A jury convicted Maria Ramirez of attempted robbery, based upon a November 1,
2013 incident in which she attempted to steal Liliana Lopez’s purse, struggled with Lopez
over the purse, head-butted Lopez twice, said she had a gun, and threatened to kill Lopez.
The trial court sentenced defendant to 6 years 4 months in prison, which included a 5-year
prior serious felony enhancement.
       Defendant filed a timely appeal. We appointed counsel to represent defendant on
appeal. After examination of the record, counsel filed an opening brief raising no issues
and asking this court to independently review the record. On January 20, 2016, we
advised defendant she had 30 days within which to personally submit any contentions or
issues she wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED


                                                 LUI, J.
We concur:


       ROTHSCHILD, P. J.


       JOHNSON, J.




                                             2